Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Liu et al. for the "PARAMETER CONFIGURATION METHOD AND APPARATUS" filed 11/24/2021 has been examined.  This application is a continuation of 16/665,875, filed 10/28/2019 now U.S. Patent #11,190,312 which is a continuation of PCT/CN2018/082856, filed 04/12/2018 and claims foreign priority to 201710299849.7, filed 04/28/2017 in China.  Claims 1-12 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.      Claims 1-2, 4-6, 8-10, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655).  
Regarding claim 5, the references disclose a method and apparatus for setting a resource unit bundling size in wireless communications, according to the essential features of the claims.  Bhattad et al. (U#9,148,204) discloses a parameter configuration apparatus, comprising: at least one processor, and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to (see Fig. 5 for BS/UE’s hardware 510/520): generate parameter configuration signaling, wherein the parameter configuration signaling is MAC signaling or DCI signaling (PRB bundling can be performed through a high-layer signal such as a radio resource control (RRC) signal or through a predetermined field included in DCI), and the parameter configuration signaling comprises information indicating a resource unit bundling size (Figs. 6-7; Col. 1; line 55 to Col. 2, line 5 & Col. 9, lines 5-61: determining a bundling size based on a data allocation size of received data), wherein the resource unit bundling size is: applied to at least two inconsecutive time-frequency resources in frequency domain, and each of the at least two inconsecutive time-frequency resources in frequency domain comprises at least one consecutive resource unit in frequency domain (Fig. 4; Col. 7, line 6 to Col. 8, line 44: schematic distribution diagram of a scheduling resource blocks of consecutive subcarriers in frequency domain and time intervals); or applied to at least two inconsecutive time-frequency resources in time domain, and each of the at least two inconsecutive time-frequency resources in time domain comprises at least one consecutive resource unit in time domain (Figs. 3, 4; Col. 6, line 37 to Col. 8, line 44); and send, the parameter configuration signaling (Fig. 5; Col. 8, lines 45-62).  It’s also noted that, frequency domain physical resource block (PRB) bundling with the bundling information signaling for channel estimation purposes has been discussed in RAN1 and specified for Rel-10.   The PRB bundling in which the same precoder is applied to a plurality of contiguous PRBs allocated to the PDSCH among PRBs in a PRB group (PRG) including a predetermined number of contiguous PRBs (PRB bundling for causing the UE to estimate channel states of the contiguous PRBs), and are well known in the art (3GPP TS 36.213 (R1-105111, 3GPP TSG-RAN Meeting #62, Madrid, Spain, Aug. 23-27, 2010).  
Although Bhattad reference does not disclose expressly the bundled resource block includes multiple consecutive physical resource blocks PRBs in the frequency domain.  However, Bhattad et al. (U#9,148,204) teaches in Fig. 4 for the resource block (RBs) bundling in wireless communications, in which the system communication bandwidth may be divided into fixed blocks of a suitable size (i.e., number of RBs) equal to a precoder resource group (PRG) bundling size (Col. 1; line 55 to Col. 2, line 5).  A PRG includes a set or bundle of RBs, where the RBs in the bundle are contiguous in the frequency domain The PRG bundling size refers to the number of RBs included in one PRG (see also Fig. 2; Col. 6, lines 15-36 & Col. 7, line 6 to Col. 8, line 44: dividing the time-frequency resources allocated to the UE, into the plurality of PRGs & unit of RB bundling may be a consecutive/non-consecutive resource unit of an allocated frequency resource).   In the same field of endeavor, Liu et al. (US#9,516,655) teaches in Figs. 16, 17 flow diagrams illustrated the operating of a BS/UE, in which the BS transmitting an indication of whether a UE is configured with PMI/RI reporting, and setting a pre-coding granularity to multiple physical resource blocks in the frequency domain to perform a same pre-coding over a bundled resource block if the subscriber station is configured with PMI/RI reporting. The bundled resource block comprises multiple consecutive physical resource blocks in the frequency domain (Col. 15, line 49 to Col. 16, line 15: The bundled resource block includes multiple consecutive physical resource blocks PRBs in the frequency domain). 
Regarding claim 6, the reference further teach wherein the parameter configuration signaling comprises information indicating an index of the resource unit bundling size, and the index of the resource unit bundling size is for determining the resource unit bundling size (Bhattad et al.: Fig. 7; Col. 9, lines 30-61).
Regarding claims 1-2, they are method claims corresponding to the apparatus claims 5-6 examined above. Therefore, claims 1-2 are analyzed and rejected as previously discussed with respect to claims 5-5. 
Regarding claims 9-10, these claims differ from claimed of Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655) in that the claims recited a computer program product for performing the same basis of steps and methods of the prior arts as discussed in the rejection of claims 5-6 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Bhattad in view of Liu for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for setting a resource unit bundling size in wireless communications, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently setting a resource unit bundling size in wireless communications, and would have applied Liu’s teaching of the system for enabling resource block bundling configured with PMI/RI reporting into Bhattad's resource block bundling in wireless communications.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Liu’s method and system for enabling resource block bundling in LTE-A systems into Bhattad's physical resource block (PRB) bundling for open loop beamforming with the motivation being to provide a method and apparatus for setting a resource unit bundling size in wireless communications.
Allowable Subject Matter
6.	Claims 3, 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein before the sending the parameter configuration signaling, the method further comprises: generating system configuration signaling, wherein the system configuration signaling is radio resource control (RRC) signaling, the system configuration signaling comprises a plurality of information entries, and each of the plurality of information entries records one resource unit bundling size and an index of the resource unit bundling size; and sending the system configuration signaling, as specifically recited in the claims.
Double Patenting
8.    A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain : patent therefor ..." (Emphasis added). Thus, the term "same invention" in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

9.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Fongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

10.      Claims 1-12 of the present application Serial No. 17/535,285 (hereinafter Application ‘285) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,190,312 (hereinafter patent ‘312) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-8 of patent ‘312 are equivalent to the combination from pending claims 1-12 of Application ‘285 for setting a resource unit bundling size in wireless communications.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Seo et al. (US#9,425,934) shows the method and user device for receiving downlink data, and method and base station for transmitting downlink data.
The Bhattad et al. (US#9,148,204) show the physical resource block (PRB) bundling for open loop beamforming.
The Jiang et al. (US#9,985,802) shows channel estimation enhancements.
The Jiang et al. (US#10,313,160) shows channel estimation enhancements.
The Rico Alvarino et al. (US#9,955,385) shows bundle size determination for narrow band communication.
The Liu et al. (US#9,253,784) shows method and system for enabling resource block bundling in LTE-A systems.
The Seo et al. (US#10,348,468) shows method for transmitting and receiving signal in wireless communication system and apparatus therefor.
The Yuk et al. (US#10,404,432) shows methods and apparatuses for physical resource block bundling size configuration. 
The Rico Alvarino et al. (US#10,172,155) show bundling and hybrid automatic repeat request operation for enhanced machine type communication. 
The Go et al. (US#10,609,566) shows method for transmitting and receiving data in a wireless communication system and apparatus therefor.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/07/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477